IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-25,869-67


EX PARTE RONALD DWAYNE WHITFIELD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 528856-J IN THE 337th DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
motor vehicle and sentenced to 5 years' imprisonment.
	In his present application, Applicant raises one ground challenging his conviction.  This
application, however, presents a more serious question.  This Court's records reflect that Applicant
has filed nine prior applications challenging this conviction, seven of which were dismissed as
subsequent applications pursuant Article 11.07, § 4 of the Texas Code of Criminal Procedure.  It is
obvious from the record that Applicant continues to raise issues that have been presented and
rejected in previous applications or that should have been presented in previous applications.  The
writ of habeas corpus is not to be lightly or easily abused.  Sanders v. U.S., 373 U.S. 1 (1963); Ex
parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1977).  Because of his repetitive claims, we hold that
Applicant's claims are barred from review under Article 11.07, § 4, and are waived and abandoned
by his abuse of the writ.
	Therefore, we instruct the Honorable Louise Pearson, Clerk of the Court of Criminal
Appeals, not to accept or file the instant application for a writ of habeas corpus, or any future
application attacking this conviction unless Applicant is able to show in such an application that any
claims presented have not been raised previously and that they could not have been presented in a
previous application for a writ of habeas corpus.  Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App.
1980).

Filed: November 15, 2006
Do Not Publish